DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims and the species claim anticipates the genus claim.
Regarding pending claim 21, A network element, comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the network element to perform operations (router with processors and non-transitory storage media, patent claim 1) comprising: identifying a first path and a second path for forwarding an IP packet to a destination associated with a destination address (first and second path for forwarding IP packet to destination associated with destination address, claim 1); determining that the first path is associated with a private network and the second path is associated with a public network (first path is in private network and second path is in public network, claim 1); determining a source interface associated with the IP packet (determining source interface associated with IP packet, claim 1); determining that the source interface matches an egress interface associated with the first path (determining source interface matches egress interface associated with first path, clam 1); and communicating the IP packet based on the first path to the destination using the egress interface (communicating IP packet on first path, claim 1).  The dependent pending claims are identical to the dependent patented claims.  Independent pending claims 28 and 35 are rejected by independent patent claims 8 and 15 for similar reasons as claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 27, 28, 30, 31, 34, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 8,036,226, hereinafter Ma), in view of Milliken (US 2006/0184690, hereinafter Milliken, as disclosed in the IDS) and in view of Olakangil et al (US 2005/0041590, hereinafter Olakangil, as disclosed in the IDS).

Regarding claim 21, Ma discloses a network element (intermediate device, Fig. 2) comprising: one or more processors (processor, C: 2 R: 27); and one or more computer-readable non-transitory storage media coupled to the one or more processors (computer readable medium with instructions executed by a processor, C: 2 R: 25-27) and comprising instructions that, when executed by the one or more processors, cause the router to perform operations comprising: identifying a first path and a second path for forwarding an IP packet to a destination associated with a destination address (there are multiple paths between two nodes, C: 1 R: 15-17, the intermediate device can route packets on one of multiple paths, Fig. 1); determining that the first path is associated with a private network and the second path is associated with public network (one path traverses the public network and another path traverse the private network, C: 3 R: 25-27, first path can be through a private network and a second path can be through a public network, claim 2); and communicating the IP packet based on the first path to the destination (selecting path to forward packets addressed to a destination device, C: 3 R:42-47);		but does not explicitly disclose determining a source interface associated with the IP packet.  Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Milliken in the system of Ma in order to security by tracing back packets with spoofed source IP addresses without requiring substantial hardware changes to routers;											nor determining that the source interface matches an egress interface associated the first path and using that egress interface.  Olakangil discloses multiple paths may have the same minimal cost and can transmit packets on any of the associated interfaces, Para [0007], the outbound port is preferably the same port as the inbound port traffic was received on, Para [0024] and if there are multiple equal cost paths available that includes the source interface, using the same interface (i.e. source interface) as the outbound interface, Para [0027], in this case the first path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Olakangil in the system of Ma in view of Milliken in order to select an outbound port among the plurality of ports associated with the equal cost paths and maintain port assignment flexibility and load balancing.  
Regarding claims 23, 30 and 37, Ma discloses the network element/method/CRM of Claim 21/28/35, but not the operations further comprising performing a source address lookup of the IP packet in the FIB to determine the source interface associated with the IP packet, wherein the FIB associates a source address with the source interface.  Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094].
Regarding claims 24, 31 and 38, Ma discloses the router/method/CRM of Claim 21/28/35, but not where the operations further comprising performing a source address lookup of the IP packet in a database to determine the source interface associated with the IP packet, wherein the database maps a source address to the source interface.  Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094].
Regarding claims 27 and 34, Ma discloses the router/method of Claim 21/28, but not wherein the source interface is: specified by an application running on the router; or determined by performing a route lookup in a routing table.  Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094].
Regarding claim 28, Ma discloses a method, comprising: identifying a first path and a second path for forwarding an IP packet to a destination associated with a destination address (there are multiple paths between two nodes, C: 1 R: 15-17, the intermediate device can route packets on one of multiple paths, Fig. 1); determining that the first path is associated with a private network and the second path is associated with public network (one path traverses the public network and another path traverse the private network, C: 3 R: 25-27, first path can be through a private network and a second path can be through a public network, claim 2); and communicating the IP packet based on the first path to the destination (selecting path to forward packets addressed to a destination device, C: 3 R:42-47); but does not disclose determining, by the router, a source interface associated with the IP packet. Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094]; nor determining, by the router, that the source interface matches an egress interface associated the first path and using that egress interface.  Olakangil discloses multiple paths may have the same minimal cost and can transmit packets on any of the associated interfaces, Para [0007], the outbound port is preferably the same port as the inbound port traffic was received on, Para [0024] and if there are multiple equal cost paths available that includes the source interface, using the same interface (i.e. source interface) as the outbound interface, Para [0027], in this case the first path.  
Regarding claim 35, Ma discloses one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor (computer readable medium with instructions executed by a processor, C: 2 R: 25-27), cause the processor to perform operations comprising: identifying a first path and a second path for forwarding an IP packet to a destination associated with a destination address (there are multiple paths between two nodes, C: 1 R: 15-17, the intermediate device can route packets on one of multiple paths, Fig. 1); determining that the first path is associated with a private network and the second path is associated with public network (one path traverses the public network and another path traverse the private network, C: 3 R: 25-27, first path can be through a private network and a second path can be through a public network, claim 2); and communicating the IP packet based on the first path to the destination (selecting path to forward packets addressed to a destination device, C: 3 R:42-47); but does not disclose determining a source interface associated with the IP packet.  Milliken discloses when packets are received, the IP source address is looked up in a routing table and a use bit indicates the packet was received on that particular ingress interface, Para [0094]; nor determining that the source interface matches an egress interface associated the first path and using that egress interface.  Olakangil discloses multiple paths may have the same minimal cost and can transmit packets on any of the associated interfaces, Para [0007], the outbound port is preferably the same port as the inbound port traffic was received on, Para [0024] and if there are multiple equal cost paths available that includes the source interface, using the same interface (i.e. source interface) as the outbound interface, Para [0027], in this case the first path.  

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Milliken, in view of Olakangil and in view of Leong et al (US 2014/0016500, hereinafter Leong, as disclosed in the IDS).

Regarding claims 22, 29 and 36, Ma discloses the router/method/CRM of Claim 21/28/35, the operations further comprising detecting an identifier for the source interface within an auxiliary header for the IP packet to determine the source interface associated with the IP packet.  Leong discloses a source port ID can be added to the header of packets, Para [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Leong in order to perform packet timing measurements in a network and identify bottlenecks that are causing application to be slow.

Claims 25, 26, 32, 33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Milliken, in view of Olakangil and in view of Atlas et al (US 2013/0286846, hereinafter Atlas, as disclosed in the IDS).

Regarding claims 25, 32 and 39, Ma discloses the router/method/CRM of Claim 21/28/35, but not explicitly wherein: the IP packet is an Internet Protocol version 4 (IPv4) packet or an Internet Protocol Version 6 (IPv6) packet (Milliken discloses IPv4 and IPv6 packets, Para [0106]); the IP packet is a locally sourced IP packet having a private IP source address; and the path to the destination includes a wide area network (WAN) having a private IP address.  Atlas discloses routers in a network can route packets between source and destination in any network or combination of networks: public, private, WAN, WLAN, virtual LANS and/or virtual private networks, Para [0024], this is an obvious variation where the source and destination are in private networks (that use private IP addresses).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Atlas in order to perform load balancing across multiple paths taking into account behavior of downstream routers.
Regarding claims 26, 33 and 40, Ma discloses the router/method/CRM of Claim 21/28/35, wherein the plurality of paths comprises: a first path associated with a private IP address; and a second path associated with a public IP address.  Atlas discloses a network system can perform equal cost multi-path (ECMP) techniques by routers in the network, Para [0024], the router performing ECMP can transmits packets across a public network, a private network or a combination of both, Para [0024] and the network in Fig. 1 can include any number of interconnected networks that are public or private, Para [0026].  This means one path can be to a public network (with public IP address) or another path can be to a private network (with a private IP address).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461